Alice Robie Resnick, J.,
dissenting. I am compelled to take a position adverse to that of today’s majority. This is not because I oppose mediation of this dispute, but because I believe that the timing of the majority’s order is incongruous. To be mediating this matter at this time signifies only that the schoolchildren of Ohio have suffered yet another loss. Once again, the state’s educational system is faced with the prospect of further tweaking, while the fundamental changes to the overall system will be lacking.
As this court has emphatically pointed out several times, our state’s school-funding system has been plagued by an overreliance on local property taxes throughout this litigation. This dependence continues unabated and remains the key obstacle to the system being transformed into one that is thorough and efficient. The situation is further exacerbated by the recent downturn of the economy. The state is without additional funds to distribute to school districts unless it once again cuts funds for other much-needed and deserving programs, such as higher education.
Today’s majority opinion reiterates that, as this court announced on November 2, 2001, a majority of this court has agreed to grant the state’s motion for reconsideration of the decision in DeRolph v. State (2001), 93 Ohio St.3d 309, 754 N.E.2d 1184 (“DeRolph III”). The justices who composed the court’s majority in that decision, concluding that “no one is served by continued uncertainty and fractious debate,” openly acknowledged that they had united in consensus primarily to (ironically) terminate this court’s role in this ongoing dispute. Id. at 311, 754 N.E.2d at 1190. Thus, the majority decision in DeRolph III was more of a political compromise than a true judgment on the merits of the remedial legislation enacted by the state in response to our earlier decisions in this matter. Instead of issuing a judgment in DeRolph III, the majority in effect forced a pragmatic compromise on the parties, even though the parties had sought no such compromise.
In my dissent in DeRolph III, I questioned whether such a resolution of the case was within the scope of this court’s authority, and also questioned the wisdom of the majority’s mandated solution.. Id., 93 Ohio St.3d at 344-375, 754 N.E.2d at 1216-1241. As today’s pronouncement by the majority demonstrates, it is evident that the majority opinion in DeRolph III was just another chapter in *640the ongoing saga of this case, and was not the end-all of this litigation that the majority fervently had hoped it would be.
Its own compromise solution apparently having failed, the majority now turns to mediation as the next hopeful alternative for resolution of this controversy. I would join all members of this court in being pleased if mediation would indeed succeed, and I do not wish to be pessimistic about the prospects of mediation. However, I must point out that there are characteristics of this case that raise serious questions regarding whether mediation presents a realistic prospect for a truly satisfactory conclusion to this dispute. If there is no practical possibility that mediation can lead the parties to a settlement of this dispute, the majority’s order does little more than delay the inevitable return of this matter to the forefront of our attention.
I do not disagree with the majority’s general statements on the value of mediation. Mediation has been employed with great success in resolving a wide range of disputes, including leading parties in some extremely complex cases to settle their differences before litigation was resorted to. It is possible that mediation could have been employed in the early years of this litigation, perhaps when this case first was filed in common pleas court in 1991. Mediation may have even been useful when this case was first argued before this court. However, as this litigation has proceeded, and as the various remedial plans have been enacted by the General Assembly and found to be deficient by this court, the parties have seemed to become less and less inclined to compromise. Today the parties on each side are firmly entrenched in their positions. The state is financially strapped and the plaintiffs are in need of greater expenditures if a remedy that satisfies our Constitution is to be obtained.
While I do not oppose the concept of mediation, I do oppose the way the majority has, with its decision in DeRolph III and its order today, established the overall climate in which mediation will be conducted. Throughout the entire course of this case, it has been clear to me that only a complete systematic overhaul of our system of funding schools can bring our educational system in compliance with our constitutional mandate of a “thorough and efficient system of common schools,” Section 2, Article IV, and I have consistently held that position. Absent a complete overhaul, even an injection of significantly more money into the system than the defendants have been willing to make, or the majority was willing to order in DeRolph III, will fail to satisfy our Constitution. The present and foreseeable future budgets do not contain the funds to comply with the original mandates of DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733 "DeRolph I”), and DeRolph v. State (2000), 89 Ohio St.3d 1, 728 N.E.2d 993 (“DeRolph II”); therefore, only a revision of the entire funding system will suffice. If a systematic overhaul is not an issue in the mediation, a permanent *641and lasting remedy will not be obtained. Any mediated solution will only be transitory.
The concurring opinion contends that the issues of overreliance on local property taxes and a complete overhaul of the funding system will also be within the scope of the matters for consideration in mediation. That may very well be the desire of the plaintiffs (and of the concurring justice), but it is questionable whether the defendants will be inclined to mediate issues that they have steadfastly refused to discuss for more than ten years. The defendants have also disregarded the unmistakable rulings of this court on those issues that were entered in DeRolph I and DeRolph II. This issue of transforming the basic funding system, of necessity, requires the participation of the Governor and every member of the General Assembly, not simply a select group facilitated by an individual from outside the state of Ohio.
Moreover, given that the majority in DeRolph III mandated a compromise that allowed the state to dispense with any overhaul of the system whatsoever in exchange for an unsatisfactory increase of state expenditures within the contours of the existing faulty system, some members of this court have sent a message that money is the only issue in this case. Therefore, the dispute to be mediated may now be unduly limited to merely trying to compromise over how much additional money the state should be required to spend. The state may only be willing to mediate a reduction in funding from the number the majority in DeRolph III has now apparently backed away from. While the plaintiffs should continue to seek the systematic overhaul of the school-funding system, the current parameters of this court’s orders seem to preclude that as a realistic possibility. Until an overhaul of the system is accomplished, there is no hope for adequacy of funding, since the state has no additional funds to appropriate to our .schools from an already overburdened state budget.
I fear that, as the Supreme Court of New Hampshire stated in response to a motion to compel mediation in that state’s school funding litigation in Claremont School Dist. v. Governor (1998), 143 N.H. 154, 159, 725 A.2d 648, 651, “the oral arguments before us in this matter made it clear that mediation is an impractical solution.” It appears that many of the same concerns that caused the Claremont court to reach that conclusion are also present in this case.
For all the foregoing reasons, I adhere to my original position, as expressed in my dissent in DeRolph III, that we should find that the state has fallen short in its recent efforts to rectify the school-funding dilemma. We should return this matter to the General Assembly for further action by that body, giving them additional time to actually overhaul the entire system. If the entire school-funding system was overhauled, including the elimination of overreliance on local property taxes, there would be no need to make further cuts to other segments of *642state government. Because the majority does not follow that course of action, I dissent.